In the
                              Court of Appeals
                      Second Appellate District of Texas
                               at Fort Worth
                                 No. 02-19-00381-CR

AARON SEBASTIAN REDMOND,                    §   On Appeal from the 371st District Court
Appellant
                                            §   of Tarrant County (1611307R)

                                            §   March 25, 2021
V.
                                            §   Opinion by Justice Wallach

THE STATE OF TEXAS                          §   (p)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgments. It is ordered that the judgments of the trial

court are affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Mike Wallach___________________
                                          Justice Mike Wallach